Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on May 8, 2020, December 7, 2020 and February 4, 2021 are considered by the Examiner. 
Drawing
The drawing filed on May 8, 2020 are accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 1-20 are objected to because of the following minor informalities: in reference to claim 1: in page 24, five lines into the claim PS should be defined before its use. In lines 14 and 15 into the claim, “...velocity model to assess” should be “velocity model assesses” and similarly “formation and/or to assist” should be “formation and/or assists”. The step should be described or stated in affirmation. Thirteen lines into the claim, change the word “approximative” to “approximate”; it seems typographical error.  Claims 14 and 20 of the instant application have similar issues. With regard to claims 9 and 11: PP should be defined before its use. 
Claims 1, 14 and 20:  would be allowable if rewritten or amended to overcome the objection set forth in this office action. 
Claims 2-13 and 15-19 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 1-20 would be allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-20: Pedersen et al. (U.S. PAP 2020/0041675, hereon Pedersen) discloses a method for seismic modeling for seismic exploration (see Pedersen, Abstract). The method uses elastic model including grid having spacing sized such that when synthetic seismic data is generated using the elastic model. This elastic model includes synthetic shear or s-wave and compression or p-wave, and further modifying the s-wave and p-wave data in order to attenuate at least some of the numerically dispersive data. Pedersen’s approach is focused on using the generated synthetic seismic data to update a model and produce an updated model that more accurately represent the geophysical structure (see Pedersen, paragraph [0084]). 
Unlike Pedersen, the instant application uses fundamentally a different approach, namely, “[updates] the current S-wave velocity model using a full waveform inversion, FWI, to minimize an amplitude-discrepancy-mitigating, ADM, cost function quantifying difference between the PS observed data and the PS synthetic data while alleviating an amplitude mismatch between the PS observed data and the PS synthetic data due to the use of the [approximate] acoustic equations; and using the updated S-wave velocity model [assesses] presence of natural resources in the subsurface formation and/or [assists] extraction of the natural resources from the subsurface formation. 
In reference to claims 1, 14 and 20: the instant claims have similar claim construct and include similar allowable subject matter. 
The remaining claims depend on claims 1 and 14 and include further limitations.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Artman et al. (U.S. PAP 2012/0014214) discloses time reverse imaging operators for source location with borehole data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857